DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 2 are objected to because of the following informalities:  
Regarding claims 1 and 2, in line 1, the recitation of “computer-implemented method” is suggested to change to - - computer-implemented method performed by a processor - -in order to avoid possibility of 101 problem. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-8, 10 and 15-20, the claims are repeated with “the grids” and “two-dimensional grids”.  It is unclear of whether they are the same or different.  It is applicant’s responsibility to be consistent with the language in the claims in order to avoid confusing.  Similar problem exists for the limitation of “scanning points” and “three-dimensional scanning points”.
Claims 4 and 17 recite the limitation "the polar coordinate" in 2.  There is insufficient antecedent basis for this limitation in the claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fairfield et al. (US 9,767,366, cited by applicant).
Regarding claims 2 and 15, Fairfield teaches a computer-implemented method for recognizing navigable regions for a mobile platform (a vehicle, fig.1A and col. 1, lines 44-51) and a non-transitory computer-readable medium storing computer-executable instruction that, when executed, cause one or more processors associated with a mobile platform to perform action, comprising: segregating a plurality of three-dimensional scanning points based, at least in part, on a plurality of two-dimensional grids referenced relative to a portion of the mobile platform (col. 3, lines 24-35 and col. 10, lines 61-63), wherein individual two-dimensional grids are associated with corresponding distinct sets of segregated scanning points (individual cells are associated with distinct sets of points); identifying a subset of scanning points from the plurality of scanning points based, at least in part, on the segregating of the plurality of scanning points, wherein the subset of scanning points indicates one or more obstacles (tree) in an environment adjacent to the mobile platform (col. 9, lines 5-15 and lines 29-54); and recognizing a region navigable by the mobile platform based, at least in part, on positions of the subset of scanning points (col. 9, lines 12-15).
Regarding claims 3 and 16, Fairfield teaches all subject matter claimed as applied above.  Fairfield further teaches wherein the grids are based, at least in part, on a polar coordinate system centered on the portion of the mobile platform and segregating the plurality of scanning points comprises projecting the plurality of scanning points onto the grids on a two- dimensional plane (col. 3, lines 24-35).
Regarding claims 4 and 17, Fairfield further teaches wherein the grids includes sectors (cells) formed based, at least in part, on angular differences in accordance with a polar coordinate system (col. 3, lines 24-35).
Regarding claim 5, Fairfield further teaches wherein each sector includes a plurality ones of grids in a corresponding radial direction in accordance with the polar coordinate system (col. 3, lines 24-35).
Regarding claims 6 and 19, Fairfield further teaches wherein identifying the subset of scanning points comprises determining a base height (lateral distance) with respect to an individual grid (fig. 4C and col. 10, lines 10-15).
Regarding claims 7 and 20, Fairfield further teaches wherein identifying the subset of scanning points further comprises filtering scanning point based, at least in part, on a comparison with the base height of individual grids (col. 10, lines 3-53 and col. 10, line 66 to col. 11, line 22).
Regarding claims 8 and 9, Fairfield further teaches wherein identifying the subset of scanning points further comprises filtering out (clearance) scanning points that indicate one or more movable objects and further limitations as claimed (fig. 5; col. 8, lines 13-17, col. 10, lines 3-53 and col. 11, lines 12-22). 
Regarding claims 10 and 11, Fairfield further teaches wherein recognizing the region navigable by the mobile platform comprises transforming the subset of scanning points into obstacle points on a two- dimensional plane and further limitations as claimed (col. 9, lines 5-12 and lines 29-56).
Regarding claim 12, Fairfield further teaches wherein the region navigable by the mobile platform includes an intersection of roads (fig. 3 and col. 5, lines 57-60).
Regarding claim 13, Fairfield further teaches wherein the mobile platform includes at least one of an unmanned aerial vehicle (UAV), a manned aircraft, an autonomous car, a self-balancing vehicle, a robot, a smart wearable device, a virtual reality (VR) head-mounted display, or an augmented reality (AR) head-mounted display (vehicle 100, fig. 2 and col.2, lines 45-50).
Regarding claim 14. Fairfield further teaches further comprising causing the mobile platform to move within the recognized region (col. 1, lines 38-51 and col. 2, lines 45-60).
Regarding claim 18, Fairfield further teaches wherein the plurality of scanning points indicate three-dimensional environment information about at least a portion of the environment surrounding the mobile platform (fig. 4A, col. 1, lines 15-29 and col. 9, line 15-40).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
References: Wang et al. (US 2019/0004524); Yamaguchi (US 2016/0185355); Beardsley et al. (US 2015/0284010); Allard et al. (US 8,874,300) and Takagi (US 8,744,744) are cited because they are related to system and method for determining location and position of a mobile platform.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuyen Kim Vo whose telephone number is (571)270-1657. The examiner can normally be reached Mon- Thurs: 8AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN PAIK can be reached on (571) 272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUYEN K VO/           Primary Examiner, Art Unit 2887